On Petition for Rehearing.
WILBUR, Circuit Judge.
Appellee’s petition for rehearing calls attention to the fact that the order of the court heretofore made ignores the situation arising from the fact that stock other than that of Peter Barceloux Company 'was pledged for the indebtedness due that company. This stock is alleged by the appellee in his complaint to be of the value of $2,100’ at the time of the pledgee’s sale, August 16, 1926. The master found the value of this stock to be $2,158. This amount ($2,158) should be credited upon the indebtedness due the Peter Barceloux Company as of the date of the sale. The order heretofore made is modified to that extent, namely, that the credit of $33,-184.41 be reduced by partial payment as of the date of the sale, to wit, August 16, 1926, by $2,158.
Petition for rehearing denied.